DETAILED ACTION
The response filed 6/21/22 is entered. Claims 1, 6-8, and 13 are amended. Claims 4 and 5 are cancelled. Claims 1-3 and 6-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 6/21/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, US-20130083003, in view of Nakata, US-20200201048.
In regards to claim 1, Perez discloses a display (Fig. 1A, 10 system containing 16 display; Par. 0091 “device 16 such as a television, a monitor, a high-definition television (HDTV)”), comprising: a camera to capture a first image of a head-mounted device (HMD) wearable by a user (Fig. 1A, 20A and 20B capture devices and Fig. 5A/5B, 113 front facing camera); a communication interface to receive pupil data from the HMD (Par. 0211 determining a gaze in the user’s field of view; Par. 0085 communication with hmd 12, processing unit 4, and hub computing system 12 via wireless); and a processor communicatively coupled to the camera and the wireless communication interface (Fig. 1A, 12 hub computing system; Par. 0088 “may include hardware components and/or software components such that hub computing system 12 may be used to execute applications such as gaming applications, non-gaming applications, or the like”), the processor to: determine a bound of a field-of-view based on the first image of the HMD (Par. 0171 determining and tracking a user’s field of view using cameras 20A and 20B); track an eye of the user based on the field-of-view and the pupil data to determine a location of focus of the user (Par. 0211 determining a gaze in the user’s field of view).
Perez does not disclose expressly determine a favored location of focus of the user; store the favored location of focus in a user profile; and move a second image to the favored location of focus on the display in accordance with the favored location of focus stored in the user profile.
Nakata discloses an augmented reality headset (Par. 0001 head-mounted display) comprising an eye tracker (Fig. 4, 32 line-of-sight direction detection section); determine a favored location of focus of the user (Par. 0076 “in a case where the user's line of sight remains in a specific region of the screen of the HMD 100 for a given period of time or more”, i.e. favored location); store the favored location of focus in a user profile (Par. 0086-0088 “a preference detection section that detects user's preferences in accordance with the region of interest”, wherein the region of interest is the user’s line of sight and the preferences are a user profile); and move a second image to the favored location of focus on the display in accordance with the favored location of focus stored in the user profile (Par. 0072-0076 moving an advertisement to a location where the user’s line of sight is unchanged for a given amount of time, i.e. favored location).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that that an advertisement can be displayed in an area where the user is looking for a given amount of time or more as Nakata discloses. The motivation for doing so would have been to arrange an advertisement image where the image will be definitely viewed by the user (Nakata Par. 0076).
Therefore, it would have been obvious to combine Nakata with Perez to obtain the invention of claim 1.
In regards to claim 2, Perez and Nakata, as combined above, disclose the pupil data comprises a gaze vector based on eye-tracking sensors in the HMD (Perez Par. 0099 determining gaze vectors upon which the sensor detection area 139 is centered).
In regards to claim 3, Perez and Nakata, as combined above, disclose the camera comprises an external camera (Perez Fig. 1A, 20A and 20B capture devices and Fig. 5A/5B, 113 front facing camera). 
In regards to claim 6, Perez and Nakata, as combined above, disclose the second image comprises an icon and to move the second image comprises moving the icon to the favored location of focus (Nakata Par. 0072-0076 moving an advertisement, i.e. icon, to a location where the user’s line of sight is unchanged for a given amount of time, i.e. favored location).
In regards to claim 8, Perez discloses a method, comprising: capturing a first image of a head-mounted device (HMD) wearable by a user (Fig. 1A, 20A and 20B capture devices and Fig. 5A/5B, 113 front facing camera); receiving pupil data from the HMD (Par. 0211 determining a gaze in the user’s field of view); determining an orientation of the HMD based on the first image of the HMD (Par. 0171 determining and tracking a user’s field of view using cameras 20A and 20B; Par. 0173, 0175, 0176 determining an orientation and field of view of the HMD using image data including the front facing cameras and additionally an orientation sensor); determining a bound of a field-of-view based on the orientation of the HMD (Par. 0171 determining and tracking a user’s field of view using cameras 20A and 20B); tracking an eye of the user based on the field-of-view and the pupil data to generate an eye-tracking profile of the user (Par. 0211 determining a gaze in the user’s field of view, wherein the eye tracking profile is the location of the user’s gaze).
Perez does not disclose expressly an eye-tracking profile of the user that includes a favored location of the user; storing the favored location of the user in the eye-tracking profile of the user; and moving a second image to the favored location on a display in accordance with the favored location stored in the eye-tracking profile.
Nakata discloses an augmented reality headset (Par. 0001 head-mounted display) comprising an eye tracker (Fig. 4, 32 line-of-sight direction detection section); an eye-tracking profile of the user that includes a favored location of the user (Par. 0076 “in a case where the user's line of sight remains in a specific region of the screen of the HMD 100 for a given period of time or more”, i.e. favored location); storing the favored location of the user in the eye-tracking profile of the user (Par. 0086-0088 “a preference detection section that detects user's preferences in accordance with the region of interest”, wherein the region of interest is the user’s line of sight and the preferences are a user profile); and moving a second image to the favored location on a display in accordance with the favored location stored in the eye-tracking profile (Par. 0072-0076 moving an advertisement to a location where the user’s line of sight is unchanged for a given amount of time, i.e. favored location).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that that an advertisement can be displayed in an area where the user is looking for a given amount of time or more as Nakata discloses. The motivation for doing so would have been to arrange an advertisement image where the image will be definitely viewed by the user (Nakata Par. 0076).
Therefore, it would have been obvious to combine Nakata with Perez to obtain the invention of claim 8.
In regards to claim 9, Perez and Nakata, as combined above, disclose the tracking the eye of the user is performed for a predetermined amount of time to generate the eye-tracking profile of the user (Nakata Par. 0072-0076 moving an advertisement to a location where the user’s line of sight is unchanged for a given amount of time, i.e. favored location).
In regards to claim 10, Perez and Nakata, as combined above, disclose the favored location is a location on the display that is focused on more than other locations on the display (Nakata Par. 0072-0076 moving an advertisement to a location where the user’s line of sight is unchanged for a given amount of time, i.e. favored location and focused on more than other locations).
In regards to claim 13, Perez discloses non-transitory computer readable storage medium encoded with instructions executable by a processor (Par. 0006 storage locations), the non-transitory computer-readable storage medium comprising: instructions to determine a spatial orientation of a head-mounted device (HMD) wearable by a user (Par. 0171 determining and tracking a user’s field of view using cameras 20A and 20B; Par. 0173, 0175, 0176 determining an orientation and field of view of the HMD using image data including the front facing cameras and additionally an orientation sensor); instructions to receive pupil data from the HMD (Par. 0211 determining a gaze in the user’s field of view); instructions to track an eye of the user based on a spatial orientation of the HMD and the pupil data to determine a location of focus of the user (Par. 0211 determining a gaze in the user’s field of view, wherein the eye tracking profile is the location of the user’s gaze).
Perez does not disclose expressly determine a favored location of focus of the user; instructions to store the favored location of focus in a user profile; and instructions to move an image to the favored location of focus on the display in accordance with the favored location of focus stored in the user profile.
Nakata discloses an augmented reality headset (Par. 0001 head-mounted display) comprising an eye tracker (Fig. 4, 32 line-of-sight direction detection section); determine a favored location of focus of the user (Par. 0076 “in a case where the user's line of sight remains in a specific region of the screen of the HMD 100 for a given period of time or more”, i.e. favored location); instructions to store the favored location of focus in a user profile (Par. 0086-0088 “a preference detection section that detects user's preferences in accordance with the region of interest”, wherein the region of interest is the user’s line of sight and the preferences are a user profile); and instructions to move an image to the favored location of focus on the display in accordance with the favored location of focus stored in the user profile (Par. 0072-0076 moving an advertisement to a location where the user’s line of sight is unchanged for a given amount of time, i.e. favored location).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that that an advertisement can be displayed in an area where the user is looking for a given amount of time or more as Nakata discloses. The motivation for doing so would have been to arrange an advertisement image where the image will be definitely viewed by the user (Nakata Par. 0076).
Therefore, it would have been obvious to combine Nakata with Perez to obtain the invention of claim 13.
In regards to claim 14, Perez and Nakata, as combined above, disclose instructions to compare the location of focus to a displayed image to determine the image that the user is focused on (Nakata Par. 0072-0076 moving an advertisement to a location where the user’s line of sight is unchanged for a given amount of time, i.e. favored location).
In regards to claim 15, Perez and Nakata, as combined above, disclose instructions to display a menu associated with the image that is focused on by the user (Nakata Par. 0072-0076 moving an advertisement to a location where the user’s line of sight is unchanged for a given amount of time, i.e. favored location).
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, US-20130083003, and Nakata, US-20200201048, as combined above in regards to claims 1 and 8, in further view of Lyren, US-20150091780.
In regards to claim 7, Perez and Nakata, as combined above, disclose expressly the second image comprises an advertisement and to move the second image comprises moving the advertisement to the favored location of focus (Par. 0072-0076 moving an advertisement to a location where the user’s line of sight is unchanged for a given amount of time, i.e. favored location).
Perez and Nakata, do not disclose expressly the advertisement in a web browser.
Lyren discloses a web-based UI (Par. 0030) showing an advertisement at the location (Par. 0144).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that an advertisement can be presented in a web browser as Lyren discloses and moved in manner of Perez and Nakata, as combined above. The motivation for doing so would have been so the user can read the advertisement and it will not disappear as soon as the user looks away.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Lyren with Perez and Nakata to obtain the invention of claim 7.
In regards to claim 11, Perez and Nakata, as combined above, do not disclose expressly transmitting the eye-tracking profile of the user to a third party; and receiving from the third party a graphical advertisement to display on the favored location on the display.
Lyren discloses a web-based UI (Par. 0030) transmitting the eye-tracking profile of the user to a third party (Par. 0030 third party storage; Par. 0144 showing an advertisement at the favored location, wherein the location of focus is the current favored location); receiving from the third party a graphical advertisement to display on the favored location on the display (Par. 0144 showing an advertisement at the favored location, wherein the location of focus is the current favored location).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the location of focus, i.e. eye tracking profile, is sent to a third party to determine if an advertisement is to be shown at the favored location, i.e. where the user is focusing, for a given time as Nakata discloses. The motivation for doing so would have been so the user can see an advertisement for an item at the location of focus.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Lyren with Perez and Nakata to obtain the invention of claim 11.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, US-20130083003, and Nakata, US-20200201048, as combined above in regards to claim 8, in further view of Publicover, US-20150091780.
In regards to claim 12, Perez and Nakata, disclose using a biometric sensors (Par. 00249).
Perez and Nakata do not disclose expressly, receiving biometric data of the user from the bio-glasses; determining a cognitive load of the user based on the biometric data; and adjusting the second image in the favored location on the display based on the cognitive load of the user.
Publicover discloses receiving biometric data of the user from the bio-glasses (Par. 0280 cognitive load determined by dilation of pupils; Par. 0003 eye tracking on HMD); determining a cognitive load of the user based on the biometric data (Par. 0280 cognitive load determined by dilation of pupils; Par. 0003 eye tracking on HMD); and adjusting the second image in the favored location on the display based on the cognitive load of the user (Par. 0302 providing familiar visual feedback to reduce cognitive load).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the cognitive load can be measured and reduced using the method of Publicover in the device of Perez of Nakata. The motivation for doing so would have been reduce cognitive load (Publicover Par. 0302).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Publicover with Perez and Nakata to obtain the invention of claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        8/3/22





/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622